Exhibit ** UNSECURED NOTE PAYABLE CAD $300,092Toronto, Ontario March 10, 2015 FOR VALUE RECEIVED, LiveReel Media Corporation (“LiveReel” or the “Borrower”), a Canadian Corporation hereby covenants and promises to pay to SimKap Advisory Corp. (“SimKap” or the “Lender”), in the manner hereinafter provided, the principal sum of three hundred thousand and ninety-two Canadian dollars plus accrued interest (CAD $300,092) (the “Note”). The Note shall be unsecured and due on demand. The Note will be subject to twelve percent (12%) interest per annum, such interest will accrue monthly and will be added to the principal. Except as otherwise expressly provided herein, any notice, report or other communication which may be or is required to be given or made pursuant to this Agreement shall be in writing and shall be deemed to have been validly served, given or hand delivered or sent by facsimile, or other electronic communication, or three (3) days after deposit in the mail with Canada Post, with proper first class postage prepaid and addressed to the party to be notified or to such other address as any party hereto may designate for itself by like notice, as follows: if to the Borrowers, at: LiveReel Media Corporation 70 York Street Suite 1610 Toronto, ON M5J 1S9 Attention:Ashish Kapoor Email: a2kapoor@gmail.com if to the Lender, at: SimKap Advisory Corp. 70 York Street Suite 1610 Toronto, ON M5J 1S9 Attention:J. Graham Simmonds Email: jgrahamsimmonds@gmail.com This Note is intended as a contract under and shall be construed and enforceable in accordance with the laws of the Province of Ontario, and the laws of Canada applicable therein. [signature page follows] 1 IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and delivered by its duly authorized officer as of the date and at the place first above written. LIVEREEL MEDIA CORPORATION By: /s/ Ashish Kapoor Name: Ashish Kapoor Title: Chief Financial Officer SIMKAP ADVISORY CORP. By: /s/ J. Graham Simmonds Name: J. Graham Simmonds Title: Partner 2
